DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/471,959 filed 20 June 2019. Claims 1, 3, 5-12, 14-18, and 20 pending. Claims 2, 4, 13, and 19 canceled.

Allowable Subject Matter
Claims 1, 3, 5-12, 14-18, and 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A clutch comprising: an annular clutch housing; a driving-side rotating body that is rotationally driven; a driven-side rotating body inserted into the clutch housing and to which rotational driving force is transmitted from the driving-side rotating body; a rolling body arranged between an inner circumferential surface of the clutch housing and the driven-side rotating body, wherein the rolling body is rotated about a rotation axis of the driving-side rotating body together with the driving-side rotating body when the driving-side rotating body is rotationally driven and held between the clutch housing and the driven-side rotating body to restrict rotation of the driven-side rotating body when the driving-side rotating body is not rotationally driven; and a support member holding the rolling body between the inner circumferential surface of the clutch housing and the driven-side rotating body and being rotatable about the rotation axis of the driving-side rotating body together with the driving-side rotating body, wherein: when starting 
Claim 9:
A clutch comprising: an annular clutch housing; a driving-side rotating body that is rotationally driven; a driven-side rotating body at least partially arranged in the clutch housing and to which rotational driving force is transmitted from the driving-side rotating body; a rolling body arranged between an inner 
Claim 15:
A clutch comprising: an annular clutch housing; a driving-side rotating body that is rotationally driven; a driven-side rotating body inserted into the clutch housing and to which rotational driving force is transmitted from the driving-side rotating 
Regarding claim 1, 9, and 15, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the prior art of record does not teach or render obvious all the limitations set forth. Applicant amended claims 1, 9 and 15 to incorporate limitations previously objected to. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, 05 March 2021 with respect to page 9 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-3, 8-12, 14-18, and 20 are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659